DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-12 are presented for examination.  Claims 2, 13 and 14 are cancel. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections are respectfully maintained to the extended that is applicable to the amended claims for applicant's convenience.

5.	Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (He), CN105841291A in view of Wong (Wong), US publication no. 2011/0080529 and Weng et al. (Weng), US publication no. 2016/0191836.
As per claim 1, He teaches a control method, wherein the control method [figures 1-3] comprises: 
detecting a distance between a mobile terminal and a controlled device; controlling the controlled device to make the controlled device in power-on status automatically when the mobile terminal satisfies a preset condition, wherein the preset condition comprises that the distance between the mobile terminal and the controlled device is within a preset distance [English translation, page 3, lines 48-54; page 8, lines 22-44];  
establishing a connection between the mobile terminal and the controlled device, so that a user sends a control instruction to the controlled device through the mobile terminal, to make the controlled device execute a corresponding operation [English 
He fails to explicitly teach the preset condition further comprises that a duration time that the user faces towards the controlled device exceeds a first preset time; and/or the preset condition further comprises that a time point falls within a third preset time period.
Wong teaches the preset condition further comprises that a duration time that the user faces towards the controlled device exceeds a first preset time (5 second) [figure 1; para 44, 54-55].
Weng teaches that the preset condition further comprises that a time point falls within a third preset time period (6:00-8:00 pm etc.) [para 20, 27, 29].
It would have been obvious to one of ordinary skill in the art at time the invention to combine the teachings of He and Wong and Weng because they disclose a control system with a controlled device, the specify teachings of Wong and Weng stated above would have further enhanced the functionality and efficiency of He system to obtain predictable results.  
He discloses:
…The operation parameters of the air conditioner determined according to the indoor environment temperature and the outdoor environment temperature of the air conditioner can also be sent by the user to the air conditioner. After the air conditioner receives the control instruction sent by the user, the air conditioner sends the indoor environment temperature and the outdoor environment temperature to the mobile terminal and displays the indoor environment temperature and the outdoor environment temperature on the screen of the mobile terminal. After the user sees the temperature parameter, the user inputs the control instruction, for example, the target temperature, a running mode, a wind speed and the like; the control instruction is sent to the air conditioner; and after receiving the control instruction, the air conditioner executes control according to the control instruction. Through the control method, the operation of the air conditioner can be more intelligent, and the user experience is improved.

Optionally, controlling the air conditioner to turn on can be as follows: the mobile terminal sends a power-on instruction to the air conditioner, wherein the power-on instruction is used for controlling the air conditioner to be turned off, and the control air conditioner shutdown can be: the mobile terminal sends a shutdown instruction to the air conditioner, wherein the shutdown instruction is used for controlling the air conditioner to shut down.

For example, the mobile terminal can be a mobile phone, the mobile terminal send a power-on instruction to the air conditioner, the power-on instruction can be sent to the routing terminal in the user’s home through the mobile phone internet of things……

​FIG. 3 is a schematic diagram of an air conditioner remote control device according to an embodiment of the present invention. As shown in FIG. 3, the air conditioner remote control device comprises a first detection unit 10, a judgment unit 20 and a first control unit 30
         ​First detection unit 10 for detecting distance between mobile terminal and air conditioner
         ​The judging unit 20 is used for judging whether the distance between the mobile terminal and the air conditioner is less than or equal to a preset distance to obtain a judgment result
         ​A first control unit 30 is used for controlling an air conditioner to execute an on-off operation according to a judgment result
         ​Optionally, the first control unit 30 includes a first control module for controlling the air conditioner to turn on when it is determined that the distance between the mobile terminal and the air conditioner is less than or equal to a preset distance, and/or a second control module for controlling the air conditioner to shut down when it is judged that the distance between the mobile terminal and the air conditioner is greater than a preset distance.
         ​Optionally, the device further comprises a second detection unit for detecting the indoor environment temperature and the outdoor ambient temperature of the air conditioner after the air conditioner is started up, and a determining unit for determining the operating parameters of the air conditioner according to the temperature of the indoor environment surrounding the air conditioner and the temperature of the outdoor environment, wherein the operating parameters comprise the target temperature and the operating mode of the air conditioner; and the second control unit is used for controlling the air conditioner to operate according to the operating parameters
         ​Optionally, the first control module is used for sending a power-on instruction to the air conditioner through the mobile terminal, wherein the power-on instruction is used for controlling the air conditioner opener, and the second control module is used for sending a shutdown instruction to the air conditioner through the mobile terminal, wherein the shutdown instruction is used for controlling the air conditioner to shut down. 

Wong discloses:

[0044] Optionally, a camera 30 may also be provided to provide additional input for the system 10. The use of a camera 30, by itself, may be used to determine the location and actions of a user, but the limitations include higher hard­ ware costs, constant and greater processing power, higher consumption of energy during sleep mode, and a more limited field of view. Therefore such use a camera is not preferred to achieve such purposes. However, the camera 30 may option­ ally be used where personal identification is needed. In such case, the motion sensors 16, 18 can be used to wake up the camera 30 at the right time, and then the camera would perform the necessary personal identification of the user (e.g. via a face recognition software) to trigger personalized TV and environment settings.

[0054] In the first step 212 the right sensor detects the approaching person within the operating zone 28, with increasing intensity of vibration as the user enters the range boundary 22 of sensor 16 and proceeds toward the couch. As shown in FIG. 1, the couch is positioned within the range boundary of 24 of the left sensor 18, thus the left sensor will start to sense increasing vibrations of corresponding magnitude. If the couch was on the right, the left sensor receives minimal vibration to no vibration. One a sensor senses movement within zone 28, a timer is started. When the user sits down for a certain predetermined duration, e.g. 5 seconds, or whatever time specified in the user's preferences, both sensors receive none, or minimal vibrations.
[0055] Once the 5 sec is over at step 214, the last position of the user, which has not changed, is still within the zone, indicating the user's intention and is waiting for the TV 12 (or other devices) to power up. At this time, a signal is sent to the TV 12 to power up at step 216. A set of additional automated settings can also be done in step 216, such as dimming of lights, turning on amplifier/stereo speakers, etc. 5).


Weng discloses:

[0027] In one embodiment, the control module 222 controls the camera 25 to capture a picture of an area in front of the TV set 100 at a preset frequency when the TV set 100 is turned on, the obtaining module 221 obtains the picture captured by the camera 25, and the extraction module 223 extracts facial features from the obtained picture.
.
[0029] For example, user A normally views the News channel at 6:00 pm-8:00 pm, and views finance channel between 8:00pm-10:00pm, when user A sits at front of the TV set 100 at 9:00 pm, the TV set 100 will be turned on and play the finance channel automatically. If user just wants to rest in front of the TV set 100 but does not want to watch TV, or he or she wants to view other TV channels, he or she can manually control the TV set using a remote control (not shown).

As per claim 3, Wong teaches the preset condition further comprises that a duration time that the distance between the mobile terminal and the controlled device is within the preset distance exceeds a second preset time [figure 1; para 54-55].
As per claim 4, Weng teaches that the step controlling the controlled device to make the controlled device in power-on state automatically when the mobile terminal satisfies a preset condition further comprises: adjusting a working parameter of the controlled device according to the historical behavior data of the user corresponding to the mobile terminal, or according to the distance between the mobile terminal and the controlled device, or according to an environment index of the controlled device [para 27-29, 39-40, 48].

As to claims 5-8 and 10 basically are the corresponding elements that are carried out the method of operating step in claims 1 and 3-4. Accordingly, claims 5-8 and 10 are rejected for the same reason as set forth in claims 1 and 3-4.
As per claim 9, Wong teaches the controlled device is a lamp, wherein the control module is further configured to adjust a brightness of the lamp according to a distance between the mobile terminal and the lamp [para 55].
As per claim 11, Wong inherently teaches the controlled device is a music player, wherein the control module is configured to control the music player to be in power-on 
As per claim 12, He discloses that a control system, wherein the control system comprises the control apparatus according to claim 5 and a mobile terminal [figures 1, 3; English translation, page 3, lines 46-53, page 8, lines 22-25]. 

6. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."


Response to Arguments
on 5/12/21, which have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claims 1 and 3-12 have been considered but are moot in view of rejection indicated above.
	See detailed rejection above. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


May 25, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115